—Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about October 15, 1997, terminating respondent-appellant’s parental rights to the subject child and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, following a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
Clear and convincing evidence supports the findings that petitioner agency made diligent efforts to strengthen respondent’s parental relationship with the child, but that respondent repeatedly failed to attend scheduled visits with the child, and also failed to plan for the child’s future by availing himself of services meant to help him obtain housing separate from the child’s mother, whose mental illness made her unable to care for the child (see, Matter of Kimberly Rosemarie S., 211 AD2d 594, lv denied 85 NY2d 809). A preponderance of the evidence supports the finding that the child’s best interests would be served by freeing him for adoption by his foster parents (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). We have considered respondent’s remaining contentions and find them unavailing. Concur — Ellerin, P. J., Wallach, Lerner, Andrias and Saxe, JJ.